OPINION — AG — ** ALCOHOLIC BEVERAGES — ADVERTISING — OKLAHOMA PRINTING COMPANY PRINTING LIQUOR ADVERTISING FOR OUT OF STATE PUBLISHER ** AN OKLAHOMA PRINTING COMPANY MAY PRINT AND BIND MAGAZINES AND/OR PROGRAMS FOR A PUBLISHER HEADQUARTERED OUTSIDE OKLAHOMA WHO PUBLISHES A NATIONAL MAGAZINE AND/OR PROGRAM DESIGNED FOR NATIONAL DISTRIBUTION IN CONNECTION WITH A NATIONALLY PUBLICIZED EVENT TO BE HELD IN OKLAHOMA, WHICH PUBLICATION CONTAIN LIQUOR ADVERTISING SOLD OUTSIDE THE STATE OF OKLAHOMA TO COMPANIES HEADQUARTERED OUTSIDE THE STATE OF OKLAHOMA, AND WHICH MAGAZINE IS TO BE DISTRIBUTED BY THE NATIONAL PUBLISHER IN ALL FIFTY STATES. CITE: 37 O.S. 516 [37-516], ARTICLE XXVII, SECTION 5 (DANIEL J. GAMINO)